Case 1:20-cv-02401-CCC-SES Document1 Filed 12/22/20 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Shaleda Busbee, Administrator of the Estate

of Tyrone Briggs
Case No.
Plaintiff,
v.
Pennsylvania Department of Corrections; : JURY TRIAL DEMANDED

Superintendent Theresa DelBalso; Deputy :
Superintendent Charles Stetler; John Does #1-_ : ELECTRONICALLY FILED
11 :

Defendants.

COMPLAINT
JURISDICTION

1. Plaintiff brings this civil action for monetary relief pursuant to 42 U.S.C. § 1983, 28
U.S.C. §§ 2201, 2202, and the Americans with Disabilities Act, 42 U.S.C. §§ 12101
et seq. (“ADA”); Pennsylvania state law prohibiting medical neglect; and also
pursuant to 42 Pa. C.S.A. §§ 8301 (wrongful death) and 8302 (survival action).

2. This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C. §§
1331, 1343(a)(3) and (4). Plaintiff further invokes the supplemental jurisdiction of
this Court under 28 U.S.C. § 1367(a) to hear and adjudicate state law claims.

3. This Court is the appropriate venue pursuant to 28 U.S.C. § 1391(b)(2) because the
events and omissions giving rise to the claims occurred in the Middle District of

Pennsylvania.
Case 1:20-cv-02401-CCC-SES Document1 Filed 12/22/20 Page 2 of 14

4.

10.

PARTIES

Shaleda Busbee is the administrator of the Estate of Tyrone Briggs, who was killed at
State Correctional Institution (SCI) Mahanoy after being subjected to excessive force
by correctional officers who deployed an extraordinary and unjustifiable amount of
pepper spray that triggered an asthma attack, and then denied Briggs proper medical
care resulting in his death. She brings this action on behalf of the Estate of Tyrone
Briggs and on behalf of all beneficiaries of the Estate.

Defendant the Pennsylvania Department of Corrections (DOC) is an agency of the
state of Pennsylvania that operates SCI Mahanoy and receives federal funding.
Defendant Theresa DelBalso was the Superintendent at SCI Mahanoy at the time of
the events giving rise to this action. She is sued in her individual capacity.

Defendant Charles Stetler was the Deputy Superintendent at SCI Mahanoy at the time
of the events giving rise to this action. He is sued in his individual capacity.
Defendant John Doe numbers 1-11 are correctional officers and/or medical personal
who were employed at SCI Mahanoy in November 2019. Plaintiff does not know the
names of the John Doe defendants but will amend the Complaint to include proper
names after the completion of initial discovery. At all times relevant to this
Complaint, Defendants John Doe number 1 through number 11 were acting as agents
of the Pennsylvania Department of Corrections and were acting within the course and
scope of their employment. They are sued in their individual capacities.

At all times, all defendants were acting under color of state law.

At all times, all defendants were acting in concert and conspiracy and are jointly and

severally liable for the harms caused to the Estate of Tyrone Briggs.
Case 1:20-cv-02401-CCC-SES Document1 Filed 12/22/20 Page 3 of 14

11.

12.

13

14.

15.

16.

17.

STATEMENT OF FACTS

Tyrone Briggs was incarcerated at age 15. His minimum sentence was 15 years, after
which time he was to become eligible for parole.

However, a short time before becoming parole eligible and gaining the opportunity to
return to his family and community for the first time as an adult, Tyrone Briggs died
at age 29 while incarcerated at SCI Mahanoy. He was killed through a lethal
combination of excessive force, callous and inhumane disregard of a medical
emergency, and policies and practices that permitted reckless staff violence and failed
to make reasonable accommodations for disabled individuals with asthma. But for the
acts, omissions, policies and practices of defendants, Tyrone Briggs would be alive

today.

. Tyrone Briggs suffered from asthma since he was a very young child, before he went

to grade school. DOC employees knew he had asthma, as it was documented in his
medical records dating back many years, and Mr. Briggs was regularly issued inhalers
by medical staff.

On November 11, 2019, Tyrone Briggs went to afternoon outdoor recreation and
played basketball.

At the close of recreation time, as people were returning to the inside of the prison,
Mr. Briggs was attacked by another incarcerated person.

Mr. Briggs attempted to defend himself.

Numerous correctional officers approached the scene. They were given an order by a

radio broadcast from another correctional officer not to physically intervene to break
Case 1:20-cv-02401-CCC-SES Document1 Filed 12/22/20 Page 4 of 14

18.

19.

20.

21.

22.

23.

up the altercation, but to instead use oleoresin capsicum (OC) spray, colloquially
known as pepper spray.

OC spray is an inflammatory agent that affects the mucous membranes in the eyes,
nose, throat, and lungs. It results in serious consequences, including a painful burning
sensation of the lungs and associated shortness of breath, and temporary blindness.

OC spray can have serious, long-lasting effects, including the risk of death, on people
with underlying respiratory illnesses and conditions, including people diagnosed with
asthma.

OC spray poses a particularly high risk of serious injury or death when deployed on
people with respiratory conditions, such as asthma, when they are subjected to
significant volume or prolonged exposure to the chemical agent.

Correctional Officer defendants John Does all have been trained in the use of OC
spray. Consistent with the training, they were aware that when using OC spray, they
were permitted to only use one or two quick bursts. They were, likewise, aware that
any different usage—including prolonged spraying—was not permitted as such usage
poses a substantial danger to the person subject to the spray.

DOC correctional officers, including John Doe defendants, are not trained in regard to
the heightened risk that asthmatics face when subjected to a serious respiratory
irritant like OC spray.

Contrary to policy and training, defendant John Doe number | unloaded nearly an
entire can of OC spray upon Mr. Briggs and the other person involved in the

altercation.
Case 1:20-cv-02401-CCC-SES Document1 Filed 12/22/20 Page 5 of 14

24.

25.

26.

27.

28.

29.

30.

31.

32.

33.

Rather than moving to break up the altercation, numerous correctional officers,
including John Doe defendants, refrained from intervening at this point.

Instead, defendant John Doe number 2 unleashed more OC spray, and, like defendant
John Doe 1, pressed the trigger for a prolonged period, dousing Mr. Briggs with OC
spray.

Mr. Briggs was trying to get out of the way of the OC spray during this time, but was
unable to escape due to the volume and prolonged nature of the spray that was aimed
toward him.

After this second can of OC spray was deployed, approximately 5 to 6 defendants
rushed Mr. Briggs and slammed him to the ground. Defendant John Doe number 3
gratuitously unloaded yet another can of OC spray directly at Mr. Briggs’ face while
he was restrained on the ground.

Mr. Briggs was then handcuffed.

Mr. Briggs immediately began showing signs of respiratory distress. His breathing
was extremely labored.

Multiple people overheard him repeatedly say, “I can’t breathe.”

Mr. Briggs continued to say he could not breathe as the defendant officers were
surrounding him to escort him from the yard.

Mr. Briggs was left in the yard for an extended period without any medical attention
and was unable to move because he was seriously injured and unable to breathe
properly.

Mr. Briggs was eventually forced to walk across the yard and through the institution

several hundred yards to the infirmary.
Case 1:20-cv-02401-CCC-SES Document1 Filed 12/22/20 Page 6 of 14

34. Mr. Briggs’ breathing was so labored that he had a hard time walking or exerting
himself. He fell before he was able to re-enter the prison, and he remained sitting in
the grass for a prolonged period, struggling to breathe.

35. Based on Mr. Briggs’ complaints about his difficulty breathing immediately after the
deployment of an excessive amount of OC spray, the defendant officers were aware
that Mr. Briggs had serious medical needs requiring emergency treatment.

36. Despite this obvious medical emergency, defendant correctional officer John Does
failed to summon any assistance for Mr. Briggs in obtaining immediate medical care.
Defendant correctional officer John Does exhibited no concern and offered no
meaningful assistance to Mr. Briggs, despite his obvious state of medical distress and
repeated assertions that he could not breathe.

37. At no point did defendant correctional officer John Does radio medical staff to
ascertain if Mr. Briggs suffered from a respiratory condition, such as asthma, or have
any other disability that was cause for medical concern and emergency treatment due
to his having been saturated with OC spray.

38. When at the infirmary, neither correctional officer defendant John Does or the
medical defendant John Does prioritized his treatment. Instead, he was forced to wait
while the other individual was seen.

39. When finally seen by medical staff approximately 30-45 minutes after he was first
exposed to massive amounts of OC spray, Mr. Briggs was not provided necessary
treatment.

40. Instead, medical defendants provided Mr. Briggs an inhaler, which, as medical

defendants knew based on their observations, was clearly insufficient at restoring
Case 1:20-cv-02401-CCC-SES Document1 Filed 12/22/20 Page 7 of 14

41.

42.

43.

4A.

45.

normal breathing. Despite Mr. Briggs’ continued symptoms even after using an
inhaler, medical defendant John Does did not provide any further treatment to
alleviate Mr. Briggs’ obvious medical distress.

Despite the obvious risks presented by an uncontrolled asthma attack, risks that were
known to medical defendant John Does on account of their medical training and their
awareness of Mr. Briggs’ asthma condition, as indicated by their provision of an
inhaler to Mr. Briggs, they failed to provide necessary breathing treatments or
emergency care.

Shockingly, and in total disregard for his life, medical defendants authorized Mr.
Briggs’ removal from the infirmary while they knew he was in visible, deadly
medical distress, unable to breathe properly, in the throes of a prolonged asthma
attack, with his lungs virtually swimming in OC spray, and his body and clothing
stained orange from the OC spray.

Mr. Briggs was escorted by some of the defendants to the Restricted Housing Unit
where he was placed in solitary confinement. Even though Mr. Briggs’ inability to
breathe was still apparent, defendants ignored his medical distress, in wanton
disregard of his life.

After the officers placed Mr. Briggs in a cell, he collapsed and lay on the floor.
Defendants left him there for several minutes at least. He became non-responsive, as
he had been slowly asphyxiating without necessary medical intervention for over an
hour at this point.

Staff eventually observed that Mr. Briggs was not responsive and brought him back to

the infirmary, but he had stopped breathing. He had died.
Case 1:20-cv-02401-CCC-SES Document1 Filed 12/22/20 Page 8 of 14

Failure to Accommodate People with Respiratory Disabilities in Use of Force Training and

 

Policy

46.

47.

48.

49.

50.

51.

The DOC does not adequately train its officers in the risks presented by OC spray to
individuals with asthma or other respiratory disabilities.

Staff are not instructed that OC spray can cause breathing difficulty that requires
emergency medical attention and can even pose a risk of death.

Supervisory officials at SCI Mahanoy, including Superintendent DelBalso and
Deputy Superintendent for Facility Management Stetler, have failed to train,
reprimand, and discipline officers who use OC spray in violation of the training
instruction that they utilize short, quick bursts.

Use of OC spray had increased in the years preceding the use of OC spray that led to
Mr. Briggs’ death. Often, staff would press the trigger of the OC spray for prolonged
bursts, fire multiple times, and saturate a person and/or area with spray in violation of
training. Staff did not receive any correction, training, or discipline for using OC
spray in such dangerous ways.

Consequently, neither correctional officers nor medical staff have been trained on the
necessity of determining at the earliest possible time whether an individual subject to
the use of OC spray has a respiratory disability, such as asthma, that necessitates
immediate medical attention.

The need for such an early alert is obvious since a respiratory irritant like OC spray

poses a greater risk to people with respiratory disabilities.
Case 1:20-cv-02401-CCC-SES Document1 Filed 12/22/20 Page 9 of 14

52.

53.

54.

55.

56.

57.

Despite this obvious need, Defendants DOC, Superintendent DelBalso, and Deputy
Superintendent for Facility Management Stetler, did not create an early alert system,
even though such a practice is feasible and necessary.

DOC policy already requires the Correctional Health Care Administrator to maintain
a centralized list of all incarcerated people at the prison with a disability of any kind.
Although the DOC recognizes the risks of OC spray upon people with asthma,
precluding planned use of force against individuals such as Tyrone Brigg, it failed to
provide reasonable accommodations to mitigate and eliminate the heightened risk
presented to people with respiratory disabilities.

Mr. Briggs required reasonable modifications to policies and procedures necessary to
ensure accommodations for his asthma, including but not limited to access to rapid
medical attention and necessary medical devices.

The DOC failed to provide any reasonable accommodation by not making available
easy access to necessary medical devices. Prompt identification by properly trained
correctional staff would have allowed for immediate provision of an inhaler and/or
further breathing treatments as medically indicated.

The DOC failed to make a necessary reasonable accommodation by not preventing
uses of force that present obvious and serious risks to individuals with respiratory
disabilities. As a result of that failure, supervisory staff decided immediately to forego
all other avenues of intervention, including de-escalation or attempting to physically
subdue Mr. Briggs and the other individual involved in the incident, instead resorting

to the immediate and unrestricted use of OC spray.
Case 1:20-cv-02401-CCC-SES Document1 Filed 12/22/20 Page 10 of 14

58. The DOC failed to make a necessary reasonable accommodation in its failure to
institute a policy for identifying those with respiratory disabilities to avoid fatal or
highly injurious spontaneous use of OC spray. It is a standard practice in other
institutional settings to ensure prompt identification of individuals with respiratory
conditions through immediate contact to the medical department, or through another
means such as indication on an incarcerated person’s identification card.

59. The DOC failed to make a necessary reasonable accommodation in its failure to train
officers generally on identifying respiratory distress and how to respond to such
distress. Defendants’ failed to provide training to correctional officers as to how to
provide disability-related accommodations in recognizing and responding to
respiratory distress in individuals with respiratory disabilities. The lack of training
resulted in officers ignoring and minimizing Mr. Briggs’ respiratory distress, not
recognizing the severity of the situation and the need for emergency medical
intervention. Instead, they proceeded as if this was business as usual, and a superficial
trip to medical was followed up by placing Mr. Briggs in solitary confinement in the
RHU and forgetting about him.

60. Through its failures to make reasonable accommodations in its use of force training,
policies, and practices in regard to OC spray, the DOC allowed its officers to use
force in a manner that ignored the particular risks faced by individuals who, like
Tyrone Briggs, were living with respiratory disabilities.

61. The DOC’s failures to make reasonable accommodations in its use of force and use of

OC spray policies directly resulted in the death of Tyrone Briggs.

10
Case 1:20-cv-02401-CCC-SES Document1 Filed 12/22/20 Page 11 of 14

CAUSES OF ACTION

Count I — Violation of Americans with Disabilities Act, 42 U.S.C. § 12101, et seg. —

62.

63.

64.

65.

66.

67.

Against Pennsylvania Department of Corrections

Title II of the ADA states, in pertinent part: “no qualified individual with a
disability shall, by reason of such disability, be excluded from participation in or be
denied the benefits of the services, programs, or activities of a public entity, or
subjected to discrimination by any such entity.” 42 U.S.C. § 12132.

Mr. Briggs was a qualified individual with a disability. Under the ADA,
“‘disability’ means .. . a physical or mental impairment that substantially limits one
or more major life activities of such individual[.]” 42 U.S.C. § 12102(2). Qualified
individual with a disability is defined as an “individual with a disability who, with or
without reasonable modifications to rules, policies, or practices . . . meets the
essential eligibility requirements for the receipt of services or the participation in
programs or activities provided by a public entity.” 42 U.S.C.A. § 12131 (2).

A “public entity” is defined as “any State,” the state’s agencies and their
instrumentalities. 42 U.S.C. § 12131(1).

A public entity “shall make reasonable modifications in policies, practices, or
procedures when the modifications are necessary to avoid discrimination on the basis
of disability[.]” 28 C.F.R. § 35.130(b)(7).

As a result of Defendants’ failure to make reasonable modifications to policies
and procedures, Mr. Briggs was denied necessary reasonable accommodations.
Defendants discriminated against Mr. Briggs by failing to train officers to recognize

his respiratory disabilities and provide a medical response that recognized the

11
Case 1:20-cv-02401-CCC-SES Document1 Filed 12/22/20 Page 12 of 14

heightened risk of serious injury or death that he faced as a result of those respiratory
disabilities.

68. Defendants’ acts and omissions resulted in disability discrimination in violation of the
Title II of the Americans with Disabilities Act (“ADA”).

Count II — Eighth Amendment Medical Care Claim — Against Defendant John
Does 1-11

69. Defendant correctional officer John Does were deliberately indifferent to Mr. Briggs’
need for medical care when they refused to provide him with immediate care, not
calling in a medical emergency despite his inability to breathe, and delaying his trip
to the infirmary while he was visibly asphyxiating on OC spray.

70. Defendant medical staff John Does were deliberately indifferent to Mr. Briggs’ need
for medical care when they refused to provide him with emergency care for his
asthma attack, clearing him for placement in the RHU even though he was in obvious,
visible medical distress.

71. Defendant correctional officer John Does were deliberately indifferent to Mr. Briggs’
need for medical care when they placed him in an RHU cell, left him alone to die, and
did not respond even after Mr. Briggs collapsed on the floor of his cell, even though
Mr. Briggs was in obvious medical distress and in need of immediate, emergency
medical care.

72. These failures to provide Mr. Briggs with adequate medical care violated his Eighth

Amendment right under the U.S. Constitution.

12
Case 1:20-cv-02401-CCC-SES Document1 Filed 12/22/20 Page 13 of 14

Count III — Eighth Amendment Excessive Force Claim — Against Defendant John Does

73.

74.

75.

76.

77.

1-9
Defendant correction officer John Does maliciously engaged in excessive force
against Mr. Briggs that was in gross excess of any security need. The amount of OC
spray was far greater than training permitted, far greater than was needed to control
the altercation, and used with an intent to cause harm to Mr. Briggs.
The excessive use of force against Mr. Briggs violated his Eighth Amendment right
under the U.S. Constitution.

Count IV — Eighth Amendment Supervisory Liability Claim — Against
Defendants DelBalso and Stetler

Defendants DelBalso and Stetler were responsible for authorizing, condoning,
implementing, and acquiescing in policies and practices that were deliberately
indifferent to excessive use of force by correctional officers at SCI Mahanoy. These
policies and practices include failing to regularly train staff on de-escalation tactics;
failing to train staff on the serious health risks of OC spray; failing to train staff on
the need to obtain immediate medical attention after use of OC spray; failing to
discipline staff who used OC spray in a manner contrary to training and policy.

The policies and practices of defendants’ DelBalso and Stetler resulted in violation of
Mr. Briggs’ Eighth Amendment rights.

Count V — Medical Malpractice — Against Medical John Doe Defendants

Defendant medical staff John Does committed medical malpractice when they failed
to provide proper emergency care to Mr. Briggs while he was suffering a severe

asthma attack that prevented him from breathing, eventually resulting in his death.

13
Case 1:20-cv-02401-CCC-SES Document1 Filed 12/22/20 Page 14 of 14

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs request that the Court grant the following relief:
A. Award compensatory damages;
B. Award punitive damages against defendants DelBalso, Stetler, and all John Does;
C. Grant attorneys’ fees and costs;

D. Such other relief as the Court deems just and proper.

/s/ Bret D. Grote

Bret D. Grote

PA LD. No. 317273

Quinn Cozzens*

PA LD. No. 323353

Jamelia N. Morgan — of counsel*
NY LD. 5351176

Abolitionist Law Center

P.O. Box 8654

Pittsburgh, PA 15221
Telephone: (412) 654-9070
bretgrote@abolitionistlawcenter.org

 

/s/ Jonathan H. Feinberg

Jonathan H. Feinberg

Kairys, Rudovsky, Messing, Feinberg & Lin LLP
The Cast Iron Building

718 Arch Street, Suite 501 South

Philadelphia, PA 19106

Office: 215-925-4400

Fax: 215-925-5365

 

Counsel for Plaintiff

*Pro Hac Vice Admissions Application Forthcoming

DATED: December 22, 2020

14
